        Case 1:19-cv-07993-GBD Document 54-2 Filed 09/10/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                                )
        MAKE THE ROAD NEW YORK, )
        ET AL.,                 )
                                )
                  Plaintiffs,   )
                                )
        v.                      )                  No. 1:19-cv-07993
                                )
        CUCCINELLI, ET AL.,     )
                                )
                  Defendants.   )
                                )

                                    PROPOSED ORDER

        Upon consideration of the motion of the Deans, Chairs, and Scholars; the American

Public Health Association; and the American Academy of Nursing for leave to file a brief of

amici curiae in support of Plaintiffs it is hereby GRANTED.

        IT IS SO ORDERED.

Date:
                                                   Hon. George B. Daniels
                                                   United States District Judge
